   Case 3:21-mj-06013-DEA Document 8 Filed 03/19/21 Page 1 of 1 PageID: 11




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                                __________________
                                                   Mag No. 3:2-mj-603-DEA


  v.                                               ORDER

  -2(/3(5(=1$-(5$

                  Defendant.


       Pursuant to Rule5(f) of the Federal Rules of Criminal Procedure,and as set forth on the

record during the initial appearanceof the defendant on thisWKday of0DUFK in the

presenceofboth the prosecutor anddefensecounsel in this matter, the Court confirms the United

States’ continuing obligation toproduce all exculpatory evidence to the defendantpursuant to

Brady v. Maryland, 373 U.S. 83 (1963) and itsprogeny, and orders it to do so. Failing to do so

in a timely manner may result in consequences, including, but not limited to, the Court’s order to

produce information, thegranting of a continuance, the exclusion of evidence,adverse jury

instructions, dismissal ofcharges, contempt proceedings, or sanctions by the Court.




                                               Hon. Doug
                                                    Douglas
                                                       uglas E. A
                                                       ug        Arpert
                                                                  rpert
                                               United St
                                                      States
                                                        tat
                                                         ates
                                                            ess Ma
                                                                Magist
                                                                Magistrate Judge
